DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-14 and 16-25 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered in light of the latest amendment.
The applicants have amended the claims with features from previously objected and indicated allowable subject matter of claim 15 which have been incorporated into claim 13 and also into claim 5.  Further reconsideration have been made in light of the changes to the claims compared to the prior art references.  In addition, the applicants have amended the claims to remove the 112(f) interpretation of the claim limitations.  Currently, there are some 112(b) issues, antecedent basis issues, that have been raised in light of the amendment, see below.  Further, interpretation have been reconsidered in light of the changes, see in claims 5 and 13, regarding the rotating member, while previously, rotatable means and torsion means was interpreted in the 112(f) in the previous office action.  It is noted that the changes were made in light of the previous indication of allowable subject matter.  Unfortunately in light of the latest prior art reference of Smida (US 2010/0148404), the previous indication of allowability are now withdrawn.
The rotating member is now interpreted under broadest reasonable interpretation and from this, it is noted that the Smida reference teaches of a rotating member of a collecting electrode that is spun, see element 12, which further allows for the bundling.  The rejection of the claims are now presented below in light of the latest reference as shown below.  It is noted that the claimed rotating member regarding that it twists the molded bodies are noted, however, the claimed features of in claims 5 and 13 do not distinguish from the teaching of the prior art references.  The feature regarding a turntable for the rotating member in claim 22 is noted, but there are not further features to distinguish from the rotating electrode of Smida.
Lastly, applicants have not filed a terminal disclaimer in response to the previous double patenting rejection of the claims over the co-pending application 16/754,933, and only stated that it was not required at the time of their response.  The amended claims have been reviewed over the current claim set of the copending application.  The double patenting rejection of the claims are shown below.
As per MPEP 804(I)(B)(1)(b)(ii) regarding the copending application having the same effective filing date as the present application, a double patenting rejection is maintained until the rejection is overcome in a reply showing the claims subject to the provisional double patenting rejections are patentably distinct or a terminal disclaimer is filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the automatic gripping device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The applicants have amended claim 5, which claim 19 is dependent upon, with the removal of the limitation of “an automatic gripping device” and instead replaced it with “an automatic gripper”.
Furthermore, it is unclear in claim 19 of the limitation of the “the automatic gripping device” in light of the claimed teaching of “an automatic gripper” in claim 17, whether these are to referring to the same element or a different gripper/gripping device.
Claim 24 recites the limitation "the strengthening device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The applicants have amended claim 17, which claim 24 is dependent upon, with the removal of the limitation of “a strengthening device” and instead replaced it with “a cooler”.
Furthermore, it is unclear in claim 24 of the limitation of the “the cooling device” in light of the claimed teaching of “a cooler” in claim 17, whether these are to referring to the same element or a cooler/cooling device.

Claim Objections
Claim 16 is objected to because of the following informalities:  In line 5, it appears that the term “claim_13” is in the claims and it is believed that the applicants had intended “_” to be an actual space between “claim” and “13”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 4-7, 9-12, 19, and 21 is/are rejected under 35 U.S.C. 103 as being obvious over Smida (US 2010/0148404) in view of Lee (US 6852413), and further in view of Arterburn (US 5935289).
In regards to claim 5, Smida teaches of a method for spinning up a spinning device (see cylindrical container 6 and nanofiber producing unit 2) for the continuous extrusion of molded bodies, wherein
the molded bodies are extruded from the spinning solution through spinnerets (see small holes 7) of the spinning device in the form of a loose spinning curtain (see nanofibers 11, Fig. 1), 
the molded bodies of the loose spinning curtain are twisted around a torsion axis via a rotating member (see collecting electrode 3) and are combined into a molded body bundle after the extrusion, and
the molded body bundle is, in a further step, fed to a draw-off member of the spinning device in order to start a continuous extrusion of the molded bodies (see rollers 18, 19).
Smida does not teach of the fibers formed from a spinning solution comprising a solvent and cellulose dissolved in the solvent, wherein the tensile strength of the molded bodies of the loose spinning curtain, after their extrusion and before combining them into a molded body bundle, is increased in at least some areas, and wherein an automatic gripper gripping device grabs the molded body bundle and feeds it to the draw-off member of the spinning device by machinery.

Lee also teaches a method for spinning up a spinning device (2) for the continuous extrusion of molded bodies from a spinning solution comprising a solvent (N-methyl morpholine N-oxisde and water) and cellulose dissolved in the solvent (see abstract), wherein the molded bodies are extruded from the spinning solution through spinnerets (spinning nozzle 2) of the spinning device in the form of a loose spinning curtain (see Fig. 1), the molded bodies of the loose spinning curtain are combined into a molded body bundle after the extrusion, and the molded body bundle is, in a further step, fed to a draw-off member (see doughnut-shaped mesh net 7) of the spinning device in order to start a continuous extrusion of the molded bodies, wherein the tensile strength of the molded bodies of the loose spinning curtain, after their extrusion and before combining them into a molded body bundle, is increased in at least some areas (see coagulation bath 4) and further see teaching of quenching air supplier 6 that provides proper cooling of the filaments to prevent them from being melted and attached to each other and to increase dipping resistance of the filaments to the coagulation liquid (Col. 7, lines 54-67).
The bundled body further enters into the lower coagulation bath (8) with coagulation liquid (10) along with a roller (9).
Here, the Lee reference teaches of forming the fibers from a solution with the spinning formed and bundled.  This formation of the fibers can be applicable an alternative for the source of materials forming the fibers and incorporated into the Smida reference.  In this regards, it would have been obvious for one of ordinary skill in the art to modify the source of the materials to the nozzles of Smida with the solution and solvent as taught by Lee in providing an alternate source of the fiber to be spun.

Further, in a related field of endeavor of forming fibers, Arterburn teaches of a bundling means with the automatic gripping device configured as displaceable between a rest position and a use position (Arterburn teaches the arms with grippers, see wands 104, 106) are moved into a position such that the fiber bundle formed in the enclosure formed by the two wands is hanging, indicating at rest (Col. 15, lines 5-11). After a predetermined time programmed into the control system, the fiber strands would be pulled and move downwardly (Col. 15, lines 13-15; Col. 15, lines 27-31), the wands allowing for consolidating the fibers into a tighter strand, see Col. 13, lines 18-20, as this is allows for automatic strand pulling, processing, and guiding, see abstract.
It would have been obvious for one of ordinary skill in the art to modify the spinning device of Smida in view of Lee with the bundling means that includes the automatic grippers as taught by Arterburn allowing for automatic strand processing and guiding.

In regards to claim 4, wherein combining of the molded bodies into the molded body bundle and/or feeding the molded body bundle to the draw-off member is done by machinery, see Lee, Fig. 1 and Smida, Fig. 1.
In regards to claim 7, wherein the molded bodies, after their extrusion, are cooled in order to increase their tensile strength, see teaching by Lee of the air gaps that includes feeding conditions of cooling air, see Col. 3, lines 31-44.
In regards to claim 9, according to claim 7, wherein the cooling of the molded bodies is carried out by blowing a cooling air stream at least some areas thereof.  See teaching of air gaps and the quenching air, see Col. 7, line 54 to Col. 8, line 32.
In regards to claim 10, according to claim 7, wherein the cooling of the molded bodies is carried out by spraying at least some areas with a cooling liquid or by immersing at least some areas in a cooling liquid.  See teaching of coagulation bath 4 of Lee.
In regards to claim 11, according to claim 10, wherein the cooling liquid contains a coagulant for the dissolved cellulose.  See teaching of coagulation bath 4 of Lee.
In regards to claim 12, according to claim 1, wherein the molded bodies are combined into the molded body bundle by machinery by one or a combination of several of the following steps: torsion of the spinning curtain around a torsion axis, encircling the spinning curtain with a sling and pulling the sling tight, or passing the spinning curtain through a funnel of decreasing cross-section.  See teaching of Lee that includes the doughnut shaped mesh 7, see also the decreasing cross section, see Fig. 1, thereby this would act as the claimed funnel with decreasing cross-section.
In regards to claim 21, according to claim 10, wherein the cooling liquid is an aqueous solution.  See teaching of the coagulation bath 4 of Lee.

Claims 2, 3, 8, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smida in view of Lee and Arteburn as applied to claim 1 above, and further in view of McClorsley (US 4261943). 
In regards to claim 2, according to claim 1, wherein the tensile strength of the molded bodies is increased in at least some areas such that the molded bodies will substantially not rupture due to their own weight.  
Smida, Lee, and Arteburn do not specifically state of the tensile strength of the molded bodies.
In regards to this claim limitation, the teaching of the tensile strength of the molded bodies is noted.  However, the teaching of Lee that includes the cooling and the formation of the molded bodies includes formed filaments (molded bodies) that would be recognized by one of ordinary skill in the art as not rupturing due to the formed filaments which can further be processed informing the bundled threaded body, in particular, the molded bodies of Smida in view of Lee and Arteburn are subjected to cooling means and further a coagulation bath which would increase the tensile strength relative to the spinning solution.
	Further, as taught in McClorsley teaches of forming filaments from cellulose spinning dope, see Col. 1, lines 7-8, it is noted that the spinning solution is to have sufficient viscosity so that filaments formed from it would be able to withstand any forces that may be present during the period of contact with an applicator surface so that there are no breakage of the thread line, see Col. 5, lines 10-14.  McClorsley further teaches of adjustment to the conditions, including spinning velocity, position of the applicator and the take up speed, concentration of the amine oxide in the spin bath to obtain a fiber of the desired denier and physical properties, see Col. 5, lines 15-19.  
The conditions to the physical properties are to ensure the molded bodies would not break (or rupture) which would cause disruption in the production process.  The physical properties would further include tensile strength and changes to ensure the formed molded bodies would not break during operation.  Thereby, it would have been obvious for one of ordinary skill in the art to modify the formation of the molded bodies (filaments/threads) of Smida in view of Lee and Arteburn with the adjustment to the physical properties as taught by McClorsley in ensuring the formed molded bodies would not break/rupture during the production process. 

In regards to claim 3, according to claim 1, wherein by virtue of the increase in tensile strength-2- 48942944-v lin at least some areas an engagement area is created on the molded body bundle, where the molded bodies have a viscosity that is increased, as compared to the spinning solution.  
Similarly as taught above in claim 2, the McClorsley reference teaches of the adjustment of the features in affecting the properties of the formed molded bodies and this would allow one of ordinary skill in the art to recognize and modify the properties that would include the viscosity in improving the physical conditions of the molded body thereby to ensure that the threads will not break when forming the bundle. 

In regards to claim 18, according to claim 3, wherein the viscosity is increased 1.5-fold as compared to the spinning solution.  
In regards to the viscosity to be increased 1.5 fold compared to the spinning solution, Lee teaches does not specifically teach of such of difference in the viscosity.  However, the teaching by McClorsley above regarding the treatment and adjustment that would allow the differences to be formed.  Here, it would have been obvious for one of ordinary skill in the art to modify the physical properties of the formed molded bodies as taught by McClorsley and can include the difference from the spinning solution and thus can encompass a viscosity difference of including 1.5 fold in forming the desired features to prevent breakage of the threads in the process.

In regards to claims 8 and 20, wherein the temperature of the molded bodies after cooling by at least 10 C (and at least 20 C in claim 20) is lower than the temperature of the spinning solution. 
Lee, as taught in claim 1 above, does not specifically state of the temperature of the molded bodies after cooling.
However, Lee teaches solution at 80-130 degrees Celsius, see Col. 2, lines 32-37, and at 75-80 degrees Celsius in Col. 6, lines 43-46, while the teaching of the cooling air is at 5-20 degrees Celsius, see Col. 7, lines 60-65, and a coagulation bath at 20 degrees C, see Col. 10, lines 57-59.  Further, there is teaching of the sample to be at a temperature of 25 degrees C, see Col. 10, lines 3-4.  The temperatures of the cooling and the bath having amounts greater than the 20 degrees C in comparison to the temperature of the spinning solution.  
Furthermore, as taught in McClorsley, as taught above in claim 2, of forming filaments from cellulose spinning dope, see Col. 1, lines 7-8, it is noted that the spinning solution is to have sufficient viscosity so that filaments formed from it would be able to withstand any forces that may be present during the period of contact with an applicator surface so that there are no breakage of the thread line, see Col. 5, lines 10-14.  McClorsley further teaches of adjustment to the conditions, including spinning velocity, position of the applicator and the take up speed, concentration of the amine oxide in the spin bath to obtain a fiber of the desired denier and physical properties, see Col. 5, lines 15-19.  The adjustment to conditions as taught by McClorsley including position, speed, concentration and velocity, further it would have been obvious for one skilled in the art further modify additional conditions including the temperature and cooling rate that would affect the physical properties of the formed molded body.
Thereby, it would have been obvious for one of ordinary skill in the art to modify the cooling of the molded body of Smida in view of Lee and Arterburn with cooling that would be capable of being at least 20 degrees Celsius lower than that of the spinning solution as seen in Lee, particularly regarding teaching of the modification of the conditions as taught by McClorsley in ensuring the desired physical properties of the formed molded body.

Claim(s) 13-14 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smida (US 2010/0148404) in view of Arterburn (US 5935289).
In regards to claim 13, Smida teaches of a method for spinning up a spinning device (see cylindrical container 6 and nanofiber producing unit 2) for the continuous extrusion of molded bodies, wherein the molded bodies are extruded from the spinning solution through spinnerets (see small holes 7) of the spinning device in the form of a loose spinning curtain (see nanofibers 11, Fig. 1), the molded bodies of the loose spinning curtain are twisted around a torsion axis via a rotating member (see collecting electrode 3) and are combined into a molded body bundle after the extrusion, and the molded body bundle is, in a further step, fed to a draw-off member of the spinning device in order to start a continuous extrusion of the molded bodies (see rollers 18, 19).

Smida does not teach of the additional manipulator arm with gripper.
Here, Arterburn teaches of a bundling means configured as displaceable between a rest position and a use position (Arterburn teaches the arms with grippers, see wands 104, 106) are moved into a position such that the fiber bundle formed in the enclosure formed by the two wands is hanging, indicating at rest (Col. 15, lines 5-11). After a predetermined time programmed into the control system, the fiber strands would be pulled and move downwardly (Col. 15, lines 13-15; Col. 15, lines 27-31).
	In regards to the claimed bundling device that includes a rotating member that twists the molded bodies around a torsion axis to combine the molded bodies into the molded body bundle, the Smida reference teaches of collecting electrode 12, wherein said electrode is spun and would encompass the claimed rotating member, the later teaching of Arterburn allows for gripping of said bundled fibers.
Here, it would have been obvious for one of ordinary skill in the art to modify spin-up device of Smida with the manipulator arm with gripper as taught by Arterburn as it allows for collection and pulling of the molded bundles in the process.

In regard to claim 14, Arterburn further teaches: wherein the bundling device is configured as displaceable between a rest position and a use position by means of the second manipulator arm (Arterburn teaches the arms with grippers, see wands 104, 106) are moved into a position such that the fiber bundle formed in the enclosure formed by the two wands is hanging, indicating at rest (Col. 15, lines 5-11). After a predetermined time programmed into the control system, the fiber strands would be pulled and move downwardly (Col. 15, lines 13-15; Col. 15, lines 27-31).

	In regards to claim 22 (dependent upon claim 13), see teaching of the rotating member of Smida which is seen as a turntable in structure.

Claims 16, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smida in view of Arterburn as applied to claim 13 above, and further in view of Lee (US 6852413).
In regards to claim 16, a spinning device for the continuous extrusion of molded bodies, which comprises at least a spinning bath container comprising spinning bath, spinnerets associated with the spinning bath container for the extrusion of the molded bodies from the spinnerets into the spinning bath, and a spin-up device for spinning up the spinning device according to claim 13. 

Here, the Aterburn and Smida references fail to teach of the spinning bath.
In this regards, in a related spinning device, Lee teaches of a continuous extrusion of molded bodies via a method for spinning up a spinning device (2) for the continuous extrusion of molded bodies from a spinning solution comprising a solvent (N-methyl morpholine N-oxide and water) and cellulose dissolved in the solvent (see abstract), wherein the molded bodies are extruded from the spinning solution through spinnerets (spinning nozzle 2) of the spinning device in the form of a loose spinning curtain (see Fig. 1), the molded bodies of the loose spinning curtain are combined into a molded body bundle after the extrusion, and the molded body bundle is, in a further step, fed to a draw-off member (see doughnut-shaped mesh net 7) of the spinning device in order to start a continuous extrusion of the molded bodies, wherein the tensile strength of the molded bodies of the loose spinning curtain, after their extrusion and before combining them into a molded body bundle, is increased in at least some areas (see coagulation bath 4) and further see teaching of quenching air supplier 6 that provides proper cooling of the filaments to prevent them from being melted and attached to each other and to increase dipping resistance of the filaments to the coagulation liquid (Col. 7, lines 54-67).
It would have been obvious for one of ordinary skill in the art to modify Smida in view of Arterburn with the bath as taught by Lee as it allows for solidifying of the filaments.

In regards to claim 23 (dependent upon claim 16), wherein the spinning device is for the extrusion of cellulosic molded bodies from a spinning solution comprising water, cellulose, and tertiary amine oxide.  See teaching by Lee concerning water, cellulose and of N-methyl morpholine N-oxide, which is seen as the claimed tertiary amine oxide.

	In regards to claim 25 (dependent upon claim 16), wherein the spinning device comprises a coagulant applicator, for increasing the strength of the extruded molded bodies in at least some areas.  Here, the instant specification teaches the coagulant being applied via the cooling liquid, see [0028].  Wherein, Lee also teaches a method for spinning up a spinning device (2) and tThe bundled body further enters into the lower coagulation bath (8) with coagulation liquid (10) along with a roller (9).

Claims 17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smida in view of Arterburn and Lee as applied to claim 16 above, and further in view of Bodaghi (US 5993943).
In regards to claim 17 (dependent upon claim 16), wherein the spinning device comprises a cooler, for increasing the strength of the extruded molded bodies in at least some areas. 
	Here, the Smida in view of Arterburn and Lee teaches of cooling for the fibers via the cooling air, see in Lee regarding air gaps 3 with quenching air provided tot eh filaments to properly cool the filaments, see in Col. 7, lines 54-56.  The references do not specifically state strengthening of the extruded molded bodies.  However, as seen in the teaching of Bodaghi regarding the cooling effect that “accelerates the solidification of the fibers under orienting conditions, strengthening the fibers”, see Col. 3, lines 58-63.
Thereby, it would have been obvious for one of ordinary skill in the art to recognize the spinning device of Smida in view of Arterburn and Lee having a strengthening device as seen in the teachings by Bodaghi regarding the known process in the art regarding the cooling of fibers for strengthening the fibers.
In regards to claim 24 (dependent upon claim 17), wherein the strengthening device is a cooling device.  See above for teaching of claim 17, regarding cooling device for strengthening.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-14 and 16-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21, and 23-25 of copending Application No. 16/754933 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed features have overlapping subject matter.  
For example, claim 5 of the pending application corresponds to claim 3 of the copending application.
Further, in claim 13 of the pending application corresponds to claims 9 and 12 of the copending application with the manipulating arm with gripper.
While claim 16 of the pending application would correspond to claim 15 of the copending application.
Claim 25 corresponds to claim 15 of the copending application, particularly with the teaching of the spinning bath which would correspond to the claimed coagulant applicator.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744